Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is response to Application 17/379,060 filed on 07/19/2021 in which claims 1-20 are presented for examination.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,071,044. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For claim 1, U.S. Patent No. 11,071,044 discloses:  transmit scheduling information for on-demand system information, which can be requested by the at least one user equipment (claim 1).

Claims 2-8 are rejected because they depend on rejected independent claim 1 above.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,071,044. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For claim 9, U.S. Patent No. 11,071,044 discloses:  transmit scheduling information for on-demand system information, which can be requested by the at least one user equipment (claim 1).

Claims 10-16 are rejected because they depend on rejected independent claim 9 above.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,071,044. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For claim 17, U.S. Patent No. 11,071,044 discloses:  transmit scheduling information for on-demand system information, which can be requested by the at least one user equipment (claim 1).

Claims 18-20 are rejected because they depend on rejected independent claim 17 above.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-11, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota et al. (US 2016/0234736 A1).
1. Regarding claim 1, Kubota teaches a mobile telecommunications system entity for a mobile telecommunications system including at least one entity serving at least one user equipment, comprising circuitry configured to:
transmit scheduling information for on-demand system information, which can be requested by the at least one user equipment (Figures 4 and 32 Paragraph [0084] on-demand system; UE requests; periodic broadcast, aperiodic broadcast or aperiodic unicast).

2. Regarding claim 9, Kubota teaches circuitry for a mobile telecommunications system entity for a mobile telecommunications system including at least one entity serving at least one user equipment, the circuitry being configured to:
transmit scheduling information for on-demand system information, which can be requested by the at least one user equipment (Figures 4 and 32 Paragraph [0084] on-demand system; UE requests; periodic broadcast, aperiodic broadcast or aperiodic unicast).

3. Regarding claim 17, Kubota teaches a method of operating a mobile telecommunications system entity including at least one entity serving at least one user equipment, comprising: transmitting scheduling information for on-demand system information, which can be requested by the at least one user equipment (Figures 4 and 32 Paragraph [0084] on-demand system; UE requests; periodic broadcast, aperiodic broadcast or aperiodic unicast).

4. Regarding claims 2 and 10, Kubota teaches wherein the circuitry is further configured to transmit the scheduling information included in system information (Figure 32 system information with transmission mode).

5. Regarding claims 3 and 11, Kubota teaches wherein the scheduling information is included in a system information block of the system information (Figures 4 and 32 Paragraph [0084] on-demand system; UE requests; periodic broadcast, aperiodic broadcast or aperiodic unicast).

6. Regarding claim 18, Kubota teaches further comprising transmitting the scheduling information included in system information (Figure 32 system information with transmission mode), wherein the scheduling information is included in a system information block of the system information (Figures 4 and 32 Paragraph [0084] on-demand system; UE requests; periodic broadcast, aperiodic broadcast or aperiodic unicast).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 12-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2016/0234736 A1) in view of Lee et al. (US 2011/0173249 A1).

7. Regarding claims 4, 12, and 19, Kubota does not explicitly disclose wherein the scheduling information is divided at least in a first part and a second part.
	Lee teaches wherein the scheduling information is divided at least in a first part and a second part (Paragraph [0038] MPG includes content and content program timing).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the scheduling information is divided at least in a first part and second part as taught by Lee in the system of Kubota for customized content and media guides see Paragraph [0009] of Lee.

8. Regarding claims 5, 13, and 20, Kubota in view of Lee teaches wherein the first part includes information about a time schedule (Lee, Paragraph [0038] MPG includes content and content program timing).

9. Regarding claims 6 and 14, Kubota in view of Lee teaches wherein the second part is transmitted according to the information about the time schedule (Lee, Paragraph [0038] MPG includes content and content program timing/time schedule).

Claims 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2016/0234736 A1) in view of Ishii (US 2018/0035359 A1).
  
10. Regarding claims 7 and 15, Kubota does not explicitly disclose wherein the system information includes minimum system information which includes basic information for initial access to a cell.
Ishii teaches wherein the system information includes minimum system information which includes basic information for initial access to a cell (Paragraph [0054] first type of system information; initial access).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the system information includes minimum system information which includes basic information for initial access to a cell as taught by Ishii in the system of Kubota for delivery of each category or type of system information is separately triggered and separately delivered see Paragraph [0052] of Ishii.

11. Regarding claims 8 and 16, Kubota in view of Ishii teaches wherein the on- demand system information is not included in the minimum system information (Ishii, Paragraph [0054] and [0069] on-demand request for second type of system information/non-essential).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Chou (US 2018/0103369 A1) Figure 1
Adjakple et al (US 2017/0311290 A1) provisioning of system information blocks

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466